By the Court.
Held: Where, on the dissolution of a firm composed of two members, the retiring partner sold and transferred to the other all the real and personal property of the firm, but without any mention of the good will, neither the continuing partner, nor his assignee, can so use the old firm name as to give to third persons good cause to believe that the retiring partner is still associated therein, if such belief be injurious to him in his own business; and on application of the retiring partner the use of said firm name in such case will be enjoined.

Motion overruled.